Citation Nr: 0940721	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-16 314	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for right knee cartilage replacement for osteochondritis 
dissecans.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from September 1983 to October 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for status-post right knee 
cartilage replacement for osteochondritis dissecans, and for 
a scar status-post cartilage replacement, with a 10 percent 
rating for each, effective November 1, 2003.  The Veteran 
appealed from the initial assigned disability ratings. 

The April 2005 Statement of the Case (SOC) issued to the 
Veteran listed the additional issue of entitlement to service 
connection for right wrist and hand pain.  In his May 2005 VA 
Form 9 Appeal, however, the Veteran limited the scope of the 
appeal to the issues involving his service-connected right 
knee disorder.

The Board issued a decision on the matter in March 2009, 
denying an initial evaluation in excess of 10 percent for 
right knee cartilage replacement for osteochondritis 
dissecans based on removal of the semilunar cartilage, 
granting a separate 10 percent evaluation for right knee 
degenerative arthritis, effective December 28, 2006, and 
denying an initial evaluation in excess of 10 percent for a 
scar, right knee, status-post cartilage replacement.  

By way of a June 2009 Order for Reconsideration, the Board, 
on its own motion, ordered reconsideration of the Board's 
March 2009 decision on the issue of entitlement to an initial 
rating in excess of 10 percent for right knee cartilage 
replacement for osteochondritis dissecans.  The undersigned 
three-member reconsideration panel was assigned to the 
Veteran's case pursuant to 38 C.F.R. § 19.11 (2009).  Under 
38 C.F.R. § 20.1001, Board sent a June 16, 2009 letter 
(including the Order for Reconsideration) to the Veteran, 
informing him he had a 60 day period to present further 
argument to the reconsideration panel.  The Board has not 
received additional argument from the Veteran. 

This decision replaces the part of the March 2009 decision 
concerning the issue of entitlement to an initial rating in 
excess of 10 percent for right knee cartilage replacement for 
osteochondritis dissecans.  What follows is the final 
decision of the Board.


FINDING OF FACT

For the entire period of the initial raing, the Veteran's 
status-post right knee cartilage replacement is characterized 
by symptomatic removal of the semilunar cartilage.  At no 
time since the initial rating decision has he had dislocation 
of the semilunar cartilage with frequent joint locking, pain 
and effusion, or more than slight limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for right knee cartilage replacement for 
osteochondritis dissecans based on removal of the semilunar 
cartilage are not met for any period of time on appeal.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.71, 4.71a, Diagnostic Codes 
5258, 5259 (2009).

2.  A separate evaluation for degenerative joint disease of 
the right knee is not warranted for any period of time on 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.71, 4.71a, 
Diagnostic Code 5003 (2009)


 



REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court of 
Appeals for Veterans Claims (Court) held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Thus, further discussion of VA's duty to notify in this case 
is not necessary.

VA's duty to assist a veteran in the development of the claim 
includes assisting a veteran in the procurement of service 
treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained records from the 
Madigan Army Medical Center, and a report from Southeast X-
Ray, Inc.  The Veteran requested a Decision Review Officer 
(DRO) hearing; a hearing was scheduled on three different 
occasions, but at each scheduled time, the Veteran failed to 
appear for the hearing.  An informal DRO hearing was held in 
March 2007.  The appellant was afforded VA medical 
examinations in July 2003 and December 2006.  Further, as 
noted above in the introduction, the Veteran was provided a 
60 day period to submit additional evidence following the 
appointment of this reconsideration panel.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.

Rating Criteria

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 provide that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Although various manifestations of a single disability may be 
assigned separate disability evaluation, VA regulations 
preclude the evaluation of the same manifestations of a 
disability under different diagnoses, a process called 
pyramiding.  38 C.F.R. § 4.14.

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
is any evidence not requiring that the proponent have 
specialize d education, training, or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding 
the degree of disability should be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disabilities, including Diagnostic 
Code 5256 (ankylosis), Diagnostic Code 5257 (other 
impairment, including recurrent subluxation or lateral 
instability), Diagnostic Code 5258 (dislocated semilunar 
cartilage), Diagnostic Code 5259 (symptomatic removal of 
semilunar cartilage), Diagnostic Code 5260 (limitation of 
flexion), Diagnostic Code 5261 (limitation of extension), 
Diagnostic Code 5262 (impairment of the tibia and fibula), 
and Diagnostic Code 5263 (genu recurvatum).  Arthritis 
evaluations are governed by Diagnostic Code 5003.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal 
of semilunar cartilage that is symptomatic.  38 C.F.R. § 
4.71a.

The diagnostic codes that focus on limitation of motion of 
the knee are Diagnostic Codes 5260 and 5261.  Normal range of 
motion of the knee is to zero degrees extension and to 140 
degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under 
Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Arthritis is evaluated under Diagnostic Code 5003, and is 
rated based on limitation of motion.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
For the 10 percent evaluation to apply in cases of 
noncompensable limitation of motion, the limitation of motion 
must still be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Evidence

The Veteran underwent a VA general medical examination in 
July 2003.  On orthopedic evaluation he reported a continued 
right knee problem, and that he had been on a permanent 
restriction from running since a cartilage replacement 
surgery in 2001.  The Veteran had a slightly antalgic gait.  
He did not require the use of an assistive device, and 
described no real change in terms of strength or 
coordination, although speed had definitely been reduced.  
Range of motion was flexion to 130 degrees, with discomfort 
at full flexion, and extension 0 degrees.  There was no 
ligamentous instability, soft tissue swelling, point 
tenderness, or joint effusion.  The impression was of status-
post cartilage replacement secondary to osteochondritis 
dissecans of the right knee with mild-to-moderate functional 
impairment. 

In his September 2004 notice of disagreement with the initial 
rating assigned for the service-connected right knee 
disability, the Veteran described having difficulties with 
full extension of the leg, and, if sitting or standing for 
long periods of time, difficulty with getting circulation 
moving to the right knee.  He wrote that he still had 
numbness from the surgery to repair cartilage and the knee 
was tender to the touch at times. 

The report of a November 2005 MRI of the right knee from the 
Madigan Army Medical Center indicated tricompartment 
degenerative changes with osteophyte formation.  The 
ligaments were intact, and there was no discrete meniscal 
tear, or joint effusion.  The muscles about the knee 
demonstrated normal signal characteristics.  The impression 
read as follows:  1. Findings consistent with semimembranosus 
bursitis.   2.  Post-surgical changes to the knee.

The report of a December 2006 X-ray evaluation of the right 
knee completed at a private clinic showed that multiple views 
of the right knee revealed mild-to-moderate degenerative 
arthritic change throughout the knee and patella.  A few bone 
anchors were present in the medial condyle of the distal 
right femur reflecting a prior surgery.  No fracture, 
dislocation or other significant abnormality was observed.  
The impression was mild degenerative joint disease of the 
right knee and patella, and evidence of a prior surgery.

During a December 2006 VA orthopedic examination the Veteran 
described right knee stiffness and swelling after prolonged 
non-use, joint locking, and diminished endurance.  He 
reported that he would have pain located at below the right 
patella near the joint line for about two hours daily.  He 
indicated that the knee had gradually gotten worse during 
physical activities.  He stated his condition did not cause 
incapacitation.  Objectively, leg length from the anterior 
superior iliac spine to the medial malleolus was 89-cm on 
each side.  Examination of the feet did not reveal any signs 
of abnormal weight bearing.  The right knee showed signs of 
tenderness and guarding of movement.  There was mild 
tenderness below the right knee cap, and some guarding during 
the ligament testing.  There were signs of crepitus.  Range 
of motion was flexion to 115 degrees, with pain that began at 
110 degrees.  Joint function was additionally limited after 
repetitive use by pain, though not further limited by 
fatigue, weakness, lack of endurance, or incoordination.  The 
anterior and posterior cruciate ligament stability test, and 
medial and lateral collateral ligament stability test were 
within normal limits.  The medial and lateral meniscus test 
of the right knee was within normal limits.  A right knee x-
ray showed degenerative arthritic changes, and multiple views 
revealed mild-to-moderate degenerative arthritic change 
throughout the knee and patella.  

The VA examiner indicated that for the established diagnosis 
of osteochondritis dissecans of the right knee with cartilage 
replacement, the diagnosis was changed to degenerative joint 
disease, right knee.  The reasoning for the revised diagnosis 
was provided as subjective history of surgery to replace 
cartilage, pain with use of knee, limited range of motion, 
some guarding, tenderness, and a surgical scar, with X-ray 
changes of degenerative joint disease.

Initial Rating Analysis

In view of the above, when applying the criteria of 
Diagnostic Code 5259, for removal of the semilunar cartilage, 
a 10 percent rating represents the maximum assignable 
evaluation. 

The remaining potentially applicable consideration for 
impairment to the cartilage is Diagnostic Code 5258, which 
permits assignment of a 20 percent rating.  Although the 
Veteran's disability does relate to his meniscus, at no point 
does the evidence in this case suggest dislocation of the 
semilunar cartilage.  The July 2003 examination report and 
November 2005 MRI report found that there was no joint 
effusion.  During the December 2006 examination, the Veteran 
indicated that he had locking of the right knee and painful 
motion.  The examiner found that joint function was 
additionally limited after repetitive use by pain.  Notably, 
the medial and lateral meniscus test of the right knee was 
within normal limits.  There is no evidence in the claims 
file of dislocation of the meniscus of the right knee.  
Although there is some evidence of joint locking and pain, 
these symptoms alone do not warrant a rating under Diagnostic 
Code 5258; without dislocation of the semilunar cartilage, a 
rating under Diagnostic Code 5258 is not warranted.

There is no evidence of subluxation or instability of the 
right knee that would warrant a separate compensable 
evaluation under Diagnostic Code 5257.  The December 2006 
examiner found that the "anterior and posterior cruciate 
ligaments stability test of the right knee is within normal 
limits," and that "the medial and lateral collateral 
ligaments stability test of the right knee is within normal 
limits."  The July 2003 examination report indicated that 
there was no ligamentous instability.

The Board has further considered orthopedic impairment in 
reviewing right knee disability symptoms, to the extent 
manifesting in limitation of motion.  The range of motion 
test results obtained on the July 2003 examination 
constituted at or near normal knee mobility.  During the 
examination the Veteran described discomfort present only at 
130 degrees of right knee flexion (out of a normal 140 
degrees of flexion).  On the subsequent study from December 
2006, the measurement of knee flexion was 115 degrees.  The 
VA examiner indicated that knee flexion was further limited 
on repetitive motion testing to 110 degrees, and in so doing 
accounted for the effect of functional loss.  DeLuca v. 
Brown, supra; 38 C.F.R. §§ 4.40, 4.45.  While this shows 
decreased range of motion in December 2006, it still does not 
more nearly approximate the requirements for a compensable 
rating under either Diagnostic Codes 5260 or 5261, for 
limitation of leg flexion and extension, respectively. 

The Veteran's right knee disability does qualify for a 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
for degenerative arthritis, given evidence of noncompensable 
limitation of motion, and December 2006 VA examination x-ray 
findings of mild-to-moderate degenerative changes throughout 
the knee and patella. 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  For example, 
the VA Office of General Counsel has interpreted that 
compensating a claimant for separate functional impairment 
under Diagnostic Code 5257 and 5003 does not constitute 
pyramiding.  VAOPGCPREC 23-97.  In this opinion, the VA 
General Counsel interpreted that a Veteran who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that a separate 
rating is based upon additional disability.  Subsequently, in 
VAOPGCPREC 9-98, the VA General Counsel further explained 
that if a Veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (separate ratings under Diagnostic 
Code 5260 for limitation of flexion of the leg and Diagnostic 
Code 5261 for limitation of extension of the leg may be 
assigned for disability of the same joint).

The VA Office of General Counsel has interpreted that 
Diagnostic Code 5259 "requires consideration of [38 C.F.R. 
§§] 4.40 and 4.45 because removal of the semilunar cartilage 
may result in complications producing loss of motion."  
VAOPGCPREC 9-98 at 6 (Aug. 14, 1998).  Separate ratings under 
Diagnostic Codes 5259 and 5003 are thus not appropriate, 
because painful motion is already considered under Diagnostic 
Code 5259.  In short, when the facts show that the Veteran's 
right knee disability meets the criteria for a 10 percent 
rating under either Diagnostic Code 5003 or Diagnostic Code 
5259, the disability manifest by loss of motion may not be 
compensated twice by receipt of 10 percent ratings under both 
codes.  38 C.F.R. § 4.14.  Likewise, were the Veteran to meet 
the criteria for an evaluation under Diagnostic Code 5258, he 
would not be entitled to separate ratings under Diagnostic 
Codes 5003 and 5258, because Diagnostic Code 5258 takes 
painful motion ("locking" and pain) into consideration.

Therefore, in this case, the Board finds that the Veteran is 
entitled to a single 10 percent evaluation under Diagnostic 
Code 5259.  Entitlement to an evaluation in excess of 10 
percent for right knee cartilage replacement for 
osteochondritis dissecans based on removal of the semilunar 
cartilage, is not warranted.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the Veteran's right knee 
disability.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, a veteran may be awarded a rating higher than 
that encompassed by the schedular criteria, as demonstrated 
by evidence showing that the disability at issue causes 
marked interference with employment, or has in the past or 
continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
According to 38 C.F.R. § 4.1, "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  

What the evidence has not shown in this case is that the 
Veteran's service-connected right knee disability has 
resulted in unusual disability or impairment that rendered 
the schedular rating criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  The right knee disability 
has not required periods of hospitalization.  The Veteran is 
employed, and has said that the functional impairment caused 
by the right knee disability leads to "increasing difficulty 
standing at the job for many hours a day."  He has not 
otherwise complained of any marked interference with his 
employment.  The Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's service-connected right knee 
disability.







	(CONTINUED ON NEXT PAGE)




ORDER

The claim for an initial rating in excess of 10 percent for 
right knee cartilage replacement for osteochondritis 
dissecans based on removal of the semilunar cartilage, or a 
separate evaluation for right knee degenerative arthritis, is 
denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


____________________________________________
J. PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals


____________________________________________
C. MASON
Chief Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


